DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made that this application is a continuation-in-part of parent application 14/717,825 (abandoned) and a division of 15/637,935 (USPN 10611967).
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 03/18/2021 and 04/17/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
While it is not necessary for the applicant to submit an information disclosure statement that lists the prior art cited by the examiner in the parent application for the continuing application claiming the benefit under 35 U.S.C. 120 to said parent application (other than an international application that designated the U.S.), the information will not be printed on the patent issuing from the continuing application unless cited by the Applicant on an IDS or by the Examiner for the present application. See MPEP 609.02. 
The Examiner acknowledges that all cited references for related applications (14/717,825, 15/637,932, & 16/841,574) that were also examined by the Examiner were likewise (re-)considered for the present application; however, the Examiner has not verified the present IDS against the lists of references in the other applications.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 166 (cold trap), 168 (cold trap), and 172 (instrumentation) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “114” ([0048] instrumentation; appears to Examiner to instead be instrumentation “174”). 
The drawing(s) is/are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating element” (at least claim 1; the Examiner suggests adding a labeled box adjacent to the pyrolysis chamber 152), the “controller” (at least claim 1; the Examiner suggests adding a labeled box with a simple line connected to at least the heating element), the “sensor” (at least claim 1; Examiner notes that the disclosure at [0048] lists instrumentation 114 as including the sensor, however 114 might be a typo for instrumentation 172 in which case a labeled sensor box within instrumentation 172 is suggested; Applicant explanation respectfully requested), “electrically driven” (i.e., electrical driving means) (at least claim 3; the Examiner suggests a labeled box with a simple line connecting to the blades 174) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 102/103
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Applicant cited Inan (Gaseous hydrocarbons generated during pyrolysis of petroleum source rocks using unconventional grain-size: implications for natural composition; hereafter “Inan”). 

Regarding independent claim 1,
 Inan discloses a system (pyrolysis/thermovaporisation instrument with on-line crushing system) (the Examiner notes that none of the structures have a corresponding figure, and that the details of the instrument are pulled from throughout the NPL of Inan; additional obviousness analysis thereof follows) comprising: 
an integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) (2.3.3 “crushed the sample within the pyrolysis chamber”) configured to retain a hydrocarbon rock sample (hydrocarbon source rock samples; see exemplary samples in Table 1; page 1410, right column “hydrocarbons from
 source rock”; Title “Gaseous hydrocarbons generated during pyrolysis of petroleum source rocks using unconventional grain-size: implications for natural gas composition”; page 1416 left column, third paragraph; page 1416 right column, first paragraph instrument with on-line crushing system; caption of Table 4 on page 1416 “thermovaporisation-GC analyses (crushing the samples after routine pyrolysis within the pyrolysis chamber)"); 
a heating element (heating element for pyrolysis/thermo-vaporization) configured to heat the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis); 
a controller (programmed heating control means) configured to control the heating element (heating element for pyrolysis/thermo-vaporization) to a set temperature (page 1411, right column of section 2.3.1 “sample was pyrolyzed using
 programmed heating from 300 to 600 °C at 50 °C/min”); and 
a sensor (gas chromatography with detector) configured to detect hydrocarbons released within the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis)  (page 1411 Section 2.3.1 “During pyrolysis a constant flow of helium (50 ml/min) was maintained in order to transport all pyrolysis products to an outside cold trap. At the completion of pyrolysis, the cold-trap was cryogenically heated up to 300 C and products were swept into and separated by on-line gas chromatography. An HP-1 column (25 m length, 0.32 mm id, and 0.5 μm film thickness) connected to a flame ionization detector was used with helium as carrier gas. The GC oven was programmed from -10 C (2 min isothermal) to 320 C at 8 C/min. Quantification was performed using n-butane as an external standard”; Section 2.3.3. discusses the embodiment for pyrolysis followed by crushing and thermovaporisation; see also table and plot measurements).  
The Examiner notes with respect to the above teachings not being shown in a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inan’s programmable heating as a heating element with a controller for Inan’s pyrolysis & crushing chamber thereby providing the expected advantage of being able to control heating for the thermovaporisation/pyrolysis therewithin; complimentarily it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Inan’s crushing as automated means therefore with Inan’s heating as well as providing Inan’s pyrolysis chamber thereby conveniently providing crushed rocks for the pyrolysis/thermovaporisation within a chamber to control and direct the expulsion as well as for retaining and regulating the temperature from outside influence and therefore providing a more successful simulation of hydrocarbon generation and expulsion from source rocks in their natural setting. It further would have been obvious to combine Inan’s hydrocarbon detection with each of the above elements thereby providing the expected advantage of sensing said simulation for proper measurements and useful analysis thereof.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Inan in view of newly cited Wellington et al (US 20030098149 A1; hereafter “Wellington”).
Regarding claim 2, which depends on claim 1, 
 Inan teaches wherein controlling the heating element (heating element for pyrolysis/thermo-vaporization) to a set (programmed) temperature comprises: 
heating the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) to a temperature of substantially 375 °C (inclusive thereof; page 1411, right column of section 2.3.1 “programmed heating from 300 to 600 °C”; see also plots & tables; and 
maintaining, within the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis), a constant temperature (Table 4 shows example final temperature of 425 °C while the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) is in use.  
Inan does not teach maintaining the constant temperature at substantially 375 °C.
However, the Examiner notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). In the present case, the wherein statement of heating to a specific temperature and maintaining thereat is not directed to the structural limitations of the system, and is interpreted by the Examiner as structurally limiting only to the extent that the controller and heating element must be so capable thereof. In the present case Inan’s heating element is so capable of reaching 375°C and Inan’s controller is so programmable to maintain a temperature of substantially  375°C.
Furthermore, Wellington teaches producing hydrocarbons at 375°C (examples: [0057] “a heating rate of the formation may be slowly raised through the pyrolysis temperature range. For example, an in situ conversion process for hydrocarbons may include heating” and “about 375.degree. C.”; [1655] “operating at temperature of 375.degree. C. and a pressure of 3.8 bars absolute, about 5% of the produced fluid hydrocarbons”; Title “In situ thermal recovery from a relatively permeable formation using gas to increase mobility”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wellington’s operating temperature of 375 with Inan’s programmed control temperature, thereby providing a useful hydrocarbon analysis temperature sufficient gas generation while also controlling the carbon number fractions (Wellington, [0131], [1655]). Additionally, the Examiner notes that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B), and that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Inan in view of newly cited Donnelly (US 2114416 A; hereafter “Donnelly”). 
Regarding claim 3, which depends on claim 1, 
 Inan teaches an integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis).
Inan is silent to wherein the crusher thereof comprises electrically driven grinding blades.  
Donnelly teaches a sample-crusher (fig. 2) comprising driven grinding blades (blades 54) (page 3 right column, ll. 17-24 “blades 54, will be rotated at a speed to produce an attritional grinding effect of the particles”; page 3 right column, ll. 23-53 “driven through gear 59, by any suitable power means, not shown”; Title “Process for pyrolysis of liquid hydrocarbons”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Donnelly’s driven grinding blades with Inan’s generic crushing means thereby providing a well-known and dependable means of grinding for Inan’s hydrocarbon samples suitably for thermo-vaporization/pyrolysis. 
Inan as modified by Donnelly still does not explicitly teach electrically driving the grinding blades.
However, the Examiner takes Official Notice that utilizing electricity to drive blades is conventional in the art and further immediately envisagable by an ordinary artisan as a suitable power means, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so combine electrical power driving means as a suitable power means therefor with the expected advantages of ease of use and increased electrical control thereof.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Inan in view of Applicant cited Martin (GB 2161269; hereafter “Martin”).
Regarding claim 4 and claim 5, where claim 4 depends on claim 1 and where claim 5 depends on claim 1, 
 Inan teaches wherein the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) is configured to contain a sample size, and wherein the integrated sample-crusher and thermo-vaporization chamber (chamber for crushing and thermo-vaporization/pyrolysis) has a volume.
Inan is silent to (claim 4 limitation) wherein the containable sample size is at least 100 grams and wherein (claim 5 limitation) the chamber volume is at least 1 liter.
However:
The claimed dimensions appear to be an obvious matter of engineering design choice, and it has been held that: a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); 
Discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B); and
In Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making a chamber larger is a common sense enhancement that is desirable for making the chamber able to hold and process larger amounts of sample. See MPEP 2144(II).
Furthermore, Martin teaches at least 100 grams of sample for analysis (teaches on page 1, lines 78-84 “Other geochemical methods such as solvent extraction and liquid chromatography require about 100 grams of material for routine analysis”; Title “Determination of hydrocarbons in rock samples”; Abstract “A method of determining quantitatively and qualitatively the hydrocarbons present in a sample in which the sample is pyrolyzed”).
In view of the above discussion, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the size of Inan’s chamber—including to be greater than 1 liter—to be able to hold and process larger sample sizes—including 100 grams—for the expected benefit of providing a more representative sample thereby increasing the accuracy without repeated experiments and/or thereby providing the additional benefit of allowing for additional chromatography options—as supported by Martin—and thus increasing the reliability and marketability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856